Citation Nr: 1526940	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-38 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left elbow disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left ulnar nerve disability.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a nervous disorder due to the left elbow and ulnar nerve.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1963 to May 1963.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before the appeal can be properly adjudicated.  A July 2013 VA examination report indicates the Veteran is receiving Social Security Administration (SSA) disability benefits for nerves, depression, and hearing.  VA has a duty to obtain potentially relevant SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  In this case, there is a question as to whether the Veteran has any additional disability as he claims to have additional disability as the result of surgical treatment in a VA facility.   Thus, the SSA decision and the supporting medical documents should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records from the VA Medical Center in San Juan, Puerto Rico, as well as from any VA facility from which the Veteran has received treatment, and ensure that they are entered into the Veteran's VBMS file.  No records that are duplicative of records previously entered are necessary.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2. Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  Efforts to obtain these records should be documented, and the SSA should provide a negative response if such records are not available.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




